UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6892


KENNETH RIVERA, a/k/a Kenneth Syncere Rivera, a/k/a Kenneth D.
Rivera,

                Plaintiff - Appellant,

          v.

SERGEANT LEONARD; OFFICER PONDER,

                Defendants – Appellees,

          and

SCOTTY BODIFORD,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:15-cv-01191-DCN)


Submitted:   December 20, 2016             Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Rivera, Appellant     Pro Se.    Stephanie      Holmes Burton,
GIBBES   & BURTON,  LLC,      Spartanburg,  South       Carolina,  for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Kenneth Rivera appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2012) complaint.               We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.               Rivera v. Leonard,

No. 5:15-cv-01191-DCN (D.S.C. June 17, 2016).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                        3